TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00397-CR




                                 Lee Andrew Davis, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 60655, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Lee Andrew Davis seeks to appeal a judgment of conviction for burglary of a

habitation. The trial court has certified that this is a plea bargain case and Davis has no right of

appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: August 1, 2007

Do Not Publish